DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Imseon Song on 01/27/2021.

This listing of claims will replace all prior versions and listings of claims in the application:



IN THE CLAIMS:
1.	(Currently Amended) A method for providing a trust-based media service, comprising:
collecting first user related data and second user related data from a media service and another service;
analyzing a trust based on the collected data and obtaining trust information including a trust index of a first user or a second user based on a result of the analyzing; and
providing the trust information; and 
controlling an access right to a content which is provided by the first user through each of the media service and the other service based on the trust information,
wherein during the controlling of the access right, when a value of the trust index corresponding to the trust information exceeds a predetermined threshold value, the access right is granted to the second user that receives the content, and when the value of the trust index corresponding to the trust information is equal to or lower than the predetermined threshold value, the access right is not granted to the second user,
wherein the trust index is calculated based on a value of trustworthiness for each of the first user and the second user that is obtained based on a first individual measurement index calculated based on the collected data and a value of a relationship between the first user and the second user obtained based on a second individual measurement index calculated based on the collected data,
wherein the first individual measurement index is calculated based on a value indicating ability for every user, a value indicating integrity for every user, a value indicating benevolence for every user, and a value indicating sincerity for every user, and
wherein the value indicating integrity for every user is based on a sum of the number of times that a user j is reported and blocked by another user in the media service and the number of times that the user j is reported and blocked by the other user in the other service.  
2.	(Currently Amended) The method for providing a trust-based media service of claim 1, 
the second individual measurement index is calculated based on a value indicating a similarity of the first user and the second user, a value indicating  a relationship period of the first user and the second user, and a value indicating closeness of the first user and the second user.  
3.	(Previously Presented) The method for providing a trust-based media service of claim 2, wherein the value indicating ability is calculated based on the number of mails received in the media service and the other service, the number of friends, and the number of get “likes”.  
4.	(Currently Amended) The method for providing a trust-based media service of claim 3, wherein the value indicating ability is calculated based on a condition of the following equation,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where the Ability (j, t) denotes a value indicating an ability for [[a]] the user j at a timing t, the "Number of received mailj" denotes the number of mails received by the user j, "Number of friendsj" denotes the number of friends of the user j in a social network, and "Number of get "like"j " denotes the number of get “likes” by the user j in the social network.  
5.	(Canceled) 
6.	(Currently Amended) The method for providing a trust-based media service of claim [[5]] 1, wherein the value indicating integrity is calculated based on a condition of                         
                            I
                            n
                            t
                            e
                            g
                            r
                            i
                            t
                            y
                             
                            
                                
                                    j
                                    ,
                                     
                                    t
                                
                            
                            =
                            M
                            -
                            
                                
                                    (
                                    n
                                
                                
                                    j
                                    ,
                                     
                                    A
                                
                            
                            +
                            
                                
                                    n
                                
                                
                                    j
                                    ,
                                     
                                    S
                                    N
                                    S
                                
                            
                            )
                        
                    , where the                         
                            I
                            n
                            t
                            e
                            g
                            r
                            i
                            t
                            y
                             
                            
                                
                                    j
                                    ,
                                     
                                    t
                                
                            
                        
                     denotes a value indicating integrity for the user j at a timing t, M denotes an initial value, the                         
                            
                                
                                    n
                                
                                
                                    j
                                    ,
                                     
                                    A
                                
                            
                        
                     denotes the number of times that the user j is reported and blocked by the other user in the media service, and the                         
                            
                                
                                    n
                                
                                
                                    j
                                    ,
                                     
                                    S
                                    N
                                    S
                                
                            
                        
                     denotes the number of times that the user j is reported and blocked by the other user in the other service.  
7.	(Currently Amended) The method for providing a trust-based media service of claim [[2]] 1, wherein the value indicating sincerity is calculated based on a standard deviation of a content which is produced by the user j in the media service and the other service.  
8.	(Previously Presented) The method for providing a trust-based media service of claim 7, wherein the value indicating sincerity is calculated based on a condition of                         
                            S
                            i
                            n
                            c
                            e
                            r
                            i
                            t
                            y
                             
                            
                                
                                    j
                                    ,
                                     
                                    t
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            S
                                            T
                                            D
                                        
                                        
                                            j
                                            ,
                                             
                                            A
                                        
                                    
                                
                            
                            +
                             
                             
                            
                                
                                    1
                                
                                
                                    
                                        
                                            S
                                            T
                                            D
                                        
                                        
                                            j
                                            ,
                                             
                                             
                                            S
                                            N
                                            S
                                        
                                    
                                
                            
                             
                             
                             
                             
                             
                        
                    , where the                         
                            S
                            i
                            n
                            c
                            e
                            r
                            i
                            t
                            y
                             
                            
                                
                                    j
                                    ,
                                     
                                    t
                                
                            
                        
                     denotes the sincerity corresponding to consistency for an activity of the user j in the service, the                         
                            
                                
                                    S
                                    T
                                    D
                                
                                
                                    j
                                    ,
                                     
                                    A
                                
                            
                        
                     denotes a standard deviation of contents which are produced by the user j in the media service until a period t, and the                         
                            
                                
                                    S
                                    T
                                    D
                                
                                
                                    j
                                    ,
                                     
                                    S
                                    N
                                    S
                                
                            
                        
                     denotes a standard deviation of contents which are produced by the user j in the other service until the period t.  
9.	(Original) The method for providing a trust-based media service of claim 2, wherein the value indicating similarity of the first user and the second user is calculated based on the number of contents which are sent from the first user to another user, the number of contents which are received from another user, the number of contents which are sent from the second user to another user, and the number of contents which are received from another user.  


    PNG
    media_image2.png
    160
    1094
    media_image2.png
    Greyscale
, where the Similarity (j, i, t) denotes a value indicating similarity of the second user for the first user i at a timing t, the Sent content(i) denotes the number of contents which are sent by the first user i to another user until the timing t, the Sent content(j) denotes the number of contents which are sent by the second user j to another user until the timing t, the received content(i) denotes the number of contents which are received by the first user i from another user until the timing t, the received content(j) denotes the number of contents which are received by the second user j from another user until the timing t, the Friend (i) denotes a list of friends of the first user i in the other service, and the Friend (j) denotes a list of friends of the second user j in the other service.  
11.	(Original) The method for providing a trust-based media service of claim 2, wherein the value indicating a relationship period of the first user and the second user is calculated based on a date when the first user starts using the service, a date when the second user starts using the service, a date when the first user and the second user become friends, and a first date when the second user sends the content to the first user.  
12.	(Previously Presented) The method for providing a trust-based media service of claim 11, wherein the value indicating the relationship period of the first user and the second user is calculated based on a condition of                         
                            R
                            e
                            l
                            a
                            t
                            i
                            o
                            n
                            s
                            h
                            i
                            p
                             
                            p
                            e
                            r
                            i
                            o
                            d
                             
                            
                                
                                    j
                                    ,
                                     
                                    i
                                    ,
                                     
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            f
                                            i
                                            r
                                            s
                                            t
                                             
                                            c
                                            o
                                            n
                                            t
                                            e
                                            n
                                            t
                                             
                                            
                                                
                                                    j
                                                    ,
                                                    i
                                                
                                            
                                        
                                        
                                            s
                                            t
                                            a
                                            r
                                            t
                                             
                                            m
                                            e
                                            d
                                            i
                                            a
                                             
                                            
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            B
                                            e
                                            c
                                            o
                                            m
                                            e
                                             
                                            f
                                            r
                                            i
                                            e
                                            n
                                            d
                                             
                                            (
                                            j
                                            ,
                                             
                                            i
                                            )
                                        
                                        
                                            s
                                            t
                                            a
                                            r
                                            t
                                             
                                            S
                                            N
                                            S
                                             
                                            
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                             
                             
                             
                             
                             
                             
                             
                             
                        
                    , where the relationship period (j, i, t) denotes a value indicating the relationship period of the first user and the second user, the start media (j) denotes a date when the second user j starts using the media service, the first content (j, i) denotes a first date when the 
13.	(Original) The method for providing a trust-based media service of claim 2, wherein:
the value indicating closeness of the first user and the second user is calculated based on the number of contents which are sent by the second user to the first user, the number of likes expressed by the second user to the first user, the number of contents which are sent by the first user to the second user, and the number of likes expressed by the first user to the second user.  
14.	(Previously Presented) The method for providing a trust-based media service of claim 13, wherein the value indicating closeness of the first user and the second user is calculated based on a condition of                         
                            C
                            l
                            o
                            s
                            e
                            n
                            e
                            s
                            s
                             
                            
                                
                                    j
                                    ,
                                     
                                    i
                                    ,
                                     
                                    t
                                
                            
                             
                            =
                             
                            
                                
                                    
                                        
                                            s
                                            e
                                            n
                                            t
                                             
                                            c
                                            o
                                            n
                                            t
                                            e
                                            n
                                            t
                                             
                                            
                                                
                                                    j
                                                    →
                                                    i
                                                
                                            
                                        
                                        
                                            s
                                            e
                                            n
                                            t
                                             
                                            c
                                            o
                                            n
                                            t
                                            e
                                            n
                                            t
                                             
                                            
                                                
                                                    j
                                                    →
                                                    i
                                                    )
                                                    +
                                                    s
                                                    e
                                                    n
                                                    t
                                                     
                                                    c
                                                    o
                                                    n
                                                    t
                                                    e
                                                    n
                                                    t
                                                    (
                                                    i
                                                    →
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            l
                                            i
                                            k
                                            e
                                             
                                            
                                                
                                                    j
                                                    →
                                                    i
                                                
                                            
                                        
                                        
                                            l
                                            i
                                            k
                                            e
                                             
                                            
                                                
                                                    j
                                                    →
                                                    i
                                                    )
                                                    +
                                                    l
                                                    i
                                                    k
                                                    e
                                                     
                                                    (
                                                    i
                                                    →
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                             
                        
                    , where the Closeness (j, i, t) denotes a value indicating closeness of the first user and the second user, the Sent content (j [Wingdings font/0xE0] i) denotes the number of contents which are sent by the second user j to the first user i, the like (j[Wingdings font/0xE0]i) denotes the number of likes expressed by the second user j to the first user i, the Sent content (i [Wingdings font/0xE0] j) denotes the number of contents which are sent by the first user i to the second user j, and the like (i[Wingdings font/0xE0]j) denotes the number of likes expressed by the first user i to the second user j.  
15.	(Canceled)
16.	(Previously Presented) The method for providing a trust-based media service of claim 1, further comprising:
selectively putting a trustworthy tag to the content provided by the first user through each of the media service and the other service based on the trust information,
wherein the putting includes:

putting an untrustworthy tag on the content of the first user when the value of the trust index corresponding to the trust information is equal to or lower than the predetermined threshold value.  
17.	(Original) The method for providing a trust-based media service of claim 1, wherein the first user is a content producer and the second user is a content consumer or the first user is an analysis requestor who requests trust analysis and the second user is a respondent.  
18.	(Currently Amended) An apparatus for providing a trust-based media service, comprising:
a network interface device configured to collect first user related data and second user related data from a media service and another service through a network; and
a processor configured to analyze a trust based on the collected data forwarded from the network interface device, obtain trust information including a trust index of the first user or the second user, and control an access right to a content which is provided by the first user through each of the media service and the other service based on the trust information,
wherein during the controlling of the access right, when a value of the trust index corresponding to the trust information exceeds a predetermined threshold value, the access right is granted to the second user that receives the content, and when the value of the trust index corresponding to the trust information is equal to or lower than the predetermined threshold value, the access right is not granted to the second user,
wherein the trust index is calculated based on a value of trustworthiness for each of the first user and the second user that is obtained based on a first individual measurement index calculated based on the collected data and a value of a relationship ,
wherein the first individual measurement index is calculated based on a value indicating ability for every user, a value indicating integrity for every user, a value indicating benevolence for every user, and a value indicating sincerity for every user, and
wherein the value indicating integrity for every user is based on a sum of the number of times that a user j is reported and blocked by another user in the media service and the number of times that the user j is reported and blocked by the other user in the other service.  
19.	(Currently Amended) The apparatus for providing a trust-based media service of claim 18, wherein the value indicating ability for every user is calculated based on the number of contents which are produced by the user in the media service and the other service, the value indicating sincerity for every user is calculated based on a standard deviation of a content which is produced by the user in the media service and the other service, and
the second individual measurement index is calculated based on a value indicating similarity of the first user and the second user calculated based on the number of contents which are sent from the first user to another user, the number of contents which are received from another user, the number of contents which are sent from the second user to another user, the number of contents which are received from another user; a value indicating a relationship period of the first user and the second user calculated based on a date when the first user starts using the service, a date when the second user starts using the service, a date when the first user and the second user become friends, and a first date when the second user sends the content to the first user; and a value indicating closeness of the first user and the second user calculated based on the number of contents which are sent by the second user to the first user, the number of likes expressed by the second user to the first user, the number 
20.	(Previously Presented) The apparatus for providing a trust-based media service of claim 18, wherein the processor includes:
a trust-based content assistant configured to selectively put a tag representing a trustworthiness on a content provided by the first user through each of the media service and the other service based on the trust information,
wherein when a value of the trust index corresponding to the trust information exceeds the predetermined threshold value, the trust-based content assistant puts a trustworthy tag on the content of the first user and when the value of the trust index corresponding to the trust information is equal to or lower than the predetermined threshold value, the trust-based content assistant puts an untrustworthy tag on the content of the first user.  
21.	(Currently Amended) The apparatus for providing a trust-based media service of claim 9, wherein the first user is a content producer and the second user is a content consumer or the first user is an analysis requestor who requests trust analysis and the second user is a respondent
.


Allowable Subject Matter

Claims 1-4, 6-14, and 16-21 are allowed.

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks filed 01/14/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493